DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,177,035 to Gee et al (Gee et al), in view of US 2017/0028466 to Gouin et al (Gouin et al). With respect to claims 1, 4-8, 14 and 15, Gee et al teaches a filter (figures 1 and 2 for example) for filtering a liquid metal (see col. 1 lines 15-30 for example) which can be employed by being received into a mold housing for filtering the liquid metal, where the filter includes a top wall or face, (21) and first, second, third and fourth side walls (17 and 19 in figure 2 for example) and where in use, the filter is inserted into a mold structure with the side walls in contact with the mold,  but does not specifically teach the formation of the filter from rigidified fabric of a heat resistant fiber material or the stiffening of the corners of the filter. Gouin et al teaches that at the time the invention was filed, it was known in the art to substitute a rigidified fabric of heat resistant material for a ceramic foam filter (see paragraphs [0012]-[0031] for example) made from the same materials in the same manner as instantly recited in claims 3-5, 18 and 19 (see paragraphs [0070]-[0096] for example) in order to improve filtering efficiencies. 
Because improved filtering would also be desirable in the filter of Gee et al, motivation to employ the rigidified fabric of Gouin et al as the filter material of Gee et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to the stiffening of the filter corners, the filter material of Gouin et al has corners or edges (452a for example) with increased rigidity in order to help maintain the filter shape.
With respect to claims 9-13, 31 and 32, while the combination of Gee et al in view of Gouin et al does not specifically teach the recited filter shapes, the filters shown or suggested by the combination of Gee et al in view of Gouin et al operate in substantially the same manner with substantially the same results as the shapes recited in the above claims. It has been held that where the prior art shows a component that operates in substantially the same manner with substantially the same results, then motivation to alter the shape of the component to any other equally useful shape or arrangement would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 IV B. In the instant case, motivation to alter the shape or configuration of the filter taught by the combination of Gee et al in view of Gouin et al to any other equally useful shape or configuration, including those instantly recited, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 6, the walls of Gee et al define a quadrilateral (see figures 1 and 2 for example).
With respect to claim 8 the side walls of Gee et al extend inwardly (see figure 2), meeting this claim limitations.
With respect to claim 14, the filter of Gee et al could be deployed in a manner in which the side walls extend outwardly (by turning the filter over) thereby meeting this claim limitation.
With respect to claim 15, the filter of Gee et al could, if desired be stacked and is thereby “adapted” for stacking.


Response to Arguments
Applicant's arguments filed on 7/5/2022 have been fully considered but they are not persuasive. Initially, it is noted that Applicant’s amendment has overcome the previously advanced rejection under 35 USC 102. This rejection has been withdrawn.
However, Applicant’s argument that Gee et al does not teach the use of rigidified fabric for the production of its filter is not persuasive. As stated in the above rejection, Gouin et al is cited to teach this feature. It has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk